Citation Nr: 0824497	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to May 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection for asthma with a 
rating of 30 percent, effective June 1, 2005.

By way of history, the Board notes that the veteran filed a 
notice of disagreement with the rating determination 
regarding gastroespohageal reflux, but indicated in his 
substantive appeal that he was not appealing this issue.  
Therefore, the matter is no longer on appeal before the Board 
and the issue is as listed on the title page of this 
decision.  


FINDING OF FACT

The service-connected asthma is manifested by difficulty 
breathing, wheezing, shortness of breath, inhalational or 
oral bronchodilator therapy and a FEV-1/FVC of 107 percent.  
There is no evidence of an FEV-1/FVC of 40 to 55 percent, 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic corticosteroids. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for the service-connected asthma have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.10, 4.97, Diagnostic Code 6602 (2007). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

As previously noted, in September 2005, the RO granted 
service connection for asthma and evaluated it as 30 percent 
disabling.  The veteran appealed that determination.  Because 
the veteran appealed the RO's determination at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found- a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

By way of history, the veteran was diagnosed with asthma in 
May 2003.  He was stationed in Qatar when he began having 
difficulty breathing.  He was exposed to a dust storm in 
March 2004 and experienced chest tightness, shortness of 
breath and wheezing.  The veteran was taken to a hospital in 
Germany in April 2004.  The veteran went to a pulmonary 
clinic in November 2004 complaining of the cold weather 
exacerbating his symptoms.  In January 2005, the veteran 
continued to have mild expiratory wheezes on examination.  

February 2005 pulmonary function testing found post 
bronchodilator FEV1 of 102 percent.  No value was given for 
the FEV1/FVC.  The veteran received a VA examination in June 
2005.  He  reported shortness of breath, wheezing and two 
emergency room visits in the past six months due to his 
asthma, which required nebulizer treatments.  The examiner 
noted that the veteran had asthma with residuals.  The 
veteran was taking Advair, Singulair, Zyrtec and Albuterol 
three to four times per week.  The examiner found the veteran 
had normal pulmonary function, providing evidence against 
this claim.

The veteran received another VA examination in January 2007.  
He still reported taking Advair, Singulair, Zyrtec and 
Albuterol three to four times per week for shortness of 
breath and wheezing.  The veteran reported being 
hypersensitive to strong odors.  He also reported being able 
to walk a quarter of a mile with mild dyspnea on exertion 
without wheezing.  The veteran received a pulmonary function 
test in January 2007.  Testing found post bronchodilator FEV1 
of 111 percent predicted, with FEV1/FVC of 107 percent.  The 
examiner noted that the pulmonary function test was again 
normal, providing more evidence against this claim.  

The veteran's asthma has been evaluated as 30 percent 
disabling under Diagnostic Code 6602.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  This diagnostic code rates the 
severity of pulmonary disorders based primarily on objective 
numerical results of pulmonary function testing (PFT).  
Asthma is evaluated using the following tests: (1) Forced 
Expiratory Volume in one second (FEV-1) and (2) the ratio of 
FEV-1 to Forced Vital Capacity (FEV-1/FVC).  The post-
bronchodilator findings from the pulmonary function tests 
(PFTs) are the standard in pulmonary assessment.  See 61 Fed. 
Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation as these results reflect the 
best possible functioning of an individual).

Under Diagnostic Code 6602, a 30 percent evaluation is 
warranted where the veteran has an FEV-1 of 56 to 70 percent 
of predicted value, or; an FEV- 1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.

A 60 percent evaluation is warranted where the veteran has an 
FEV-1 of 40 to 55 percent of predicted value, or; an FEV- 
1/FVC of 40 to 55 percent of predicted value, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

A 100 percent evaluation is assigned when FEV-1 is less than 
40 percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; the veteran has more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.  

A review of the veteran's medical records shows that he was 
appropriately rated as 30 percent disabling.  In reaching 
this conclusion, significant weight is accorded to the PFT 
values, which did not produce results of FEV-1 40 to 55 
percent predicted or FEV-1/FVC 45 to 55 percent.  
Furthermore, while there have been some episodes of emergency 
room treatment, there is no evidence of monthly visits to the 
doctor for care of exacerbations.  The records also have not 
shown that the veteran had been to the hospital three times 
per year for corticosteroids.

The post-service medical records provide evidence against 
this claim, outweighing the veteran's statements.  The VA 
examinations provide particularly negative evidence against 
this claim, clearly indicating that the next higher criteria 
are not met.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the veteran's records, the Board 
finds that, at no time since service connection has been in 
effect has his asthma been more disabling than as currently 
rated.

The Board notes that the veteran was afforded vocational 
rehabilitation in April 2005 for his asthma.  While the Board 
notes that the veteran's asthma interferes with his daily 
life, he is being compensated accordingly.  The evidence does 
not reflect that the veteran's asthma has caused marked 
interference with employment beyond that already contemplated 
in the assigned evaluation, or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board notes that the veteran has contended that his asthma 
causes him difficulty with employment.  However, such 
employment impairment is already contemplated in the rating 
criteria.  There is no evidence that would indicate that the 
veteran's condition makes utilization of the rating schedule 
impracticable.  An assignment for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the service-connected asthma warrants 
a higher evaluation, and the benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  
See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The veteran received a 
VCAA notice letter in April 2005, prior to the initial 
adjudication of the claim.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  See the 
veteran's declaration that he has no additional information 
to submit, dated in April 2005.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
September 2006 statement of the case.  While this notice was 
sent after the September 2005 decision, the Board determines 
that the veteran is not prejudiced.  The veteran's claim was 
readjudicated in February 2007 and March 2007.  Additionally, 
the veteran has had ample opportunity to participate 
effectively in the processing of his claim.  

As final matter, the Board has considered the recent decision 
of  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, Vazquez-Flores pertains to the requirements of 38 
U.S.C.A. § 5103(a) for increased evaluation claims other than 
those based on initial evaluations.  Here, the claim involves 
an initial evaluation, and as previously noted, the Court in 
Dingess held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159 (2007).  In connection with the current appeal, VA 
has obtained the veteran's service treatment records and VA 
treatment records.  VA also provided the veteran with several 
VA examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002 & Supp 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

An initial rating in excess of 30 percent for asthma is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


